Citation Nr: 0428883	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus of the 
right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his nephew




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The appellant served with the Washington Army National Guard 
from March 1954 to September 1955, and from May 1957 to May 
1960, to include a period of active duty for training from 
August 1957 to February 1958.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision that denied service 
connection for hearing loss, and for tinnitus of the right 
ear on the basis that the claims were not well grounded.  The 
appellant filed a notice of disagreement (NOD) in November 
1999, and the RO issued a statement of the case (SOC) in 
February 2000.  In May 2003, the RO issued a supplemental 
SOC, reflecting the continued denial of the claims for 
service connection for hearing loss, and for tinnitus of the 
right ear.  The appellant filed a substantive appeal in July 
2003.

In April 2004, the appellant and his nephew testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
to the undersigned, consisting of an April 2004 statement by 
the appellant, as well as a letter from the Secretary of 
Veterans Affairs to Senator John McCain, with an attachment.  
Although a specific waiver of RO jurisdiction did not 
accompany the additional evidence, the Board notes that the 
appellant clearly wanted the Board to consider the evidence, 
directly, in adjudicating the matters on appeal.  Moreover, 
in any event, neither the current version of 38 C.F.R. § 
20.1304, nor the holding in the Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(in which provisions of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, were held to be invalid) requires a 
waiver under these circumstances.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2003).

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.


REMAND

With respect to the appellant's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from a disease or injury 
incurred in or aggravated coincident with active duty for 
training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2003).  In this case, the 
appellant has specifically alleged injury to his ears during 
a period of active duty for training.  Specifically, he has 
reported sustaining an eardrum perforation in 1957 when a 
cannon was fired nearby.  While he has submitted lay 
statements from former service comrades attesting to the 
level of noise exposure generally experienced during 
training, there is no evidence to support the occurrence of 
specific injury to either ear, as alleged, of record.  

However, the Board notes that both the appellant and his 
representative indicate that the appellant was treated for 
ear draining at the base hospital at Fort Ord, California, 
following injury to the appellant's ears approximately one 
month after beginning active duty for training at the Yakima 
Firing Center in 1957.  A report of Army National Guard 
service reflects that the appellant qualified as a marksman 
in October 1957.  Specifically, the appellant recalls feeling 
a sharp pain in his ears, and that the cotton in his ears had 
fallen out.  Reportedly, his ears drained for the next six 
months.  The appellant and his representative also suggest 
that complete treatment records pertinent to this time period 
are not of record (even though such records may establish, 
indirectly, the occurrence of the claimed in-service injury).  
Accordingly, the RO should contact the Adjutant General for 
the Washington National Guard (as well as any other 
appropriate source(s)) to ensure that all service medical 
records for the period from August 1957 to May 1960 have been 
associated with the claims file.  See 38 U.S.C.A. § 
5103A(a)(3).   

The record reflects that other pertinent medical records may 
be outstanding.  During the April 2004 hearing, the appellant 
testified that he had been receiving treatment for his 
hearing loss and for tinnitus at the Yakima VA Clinic for the 
last four or five years.  The RO should obtain and associate 
with the claims file all outstanding VA records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding records from the Yakima VA 
Clinic, following the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003), as regards obtaining records from Federal 
facilities.

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to each claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  But 
see Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the appellant to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002);  38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include, if evidence of specific injury or disease during 
activity duty for training, or specific injury during 
inactive duty training, is received, arranging for the 
veteran to undergo further examination) prior to adjudicating 
the claims on appeal.  For the sake of efficiency, in 
adjudicating each claim, the RO should also consider the 
additional evidence submitted directly to the Board in April 
2004.  Furthermore, the supplemental SOC issued to the 
apellant and his representative that explains the basis for 
the RO's determinations should include citation to the legal 
authority implementing the VCAA-specifically, the revised 
provisions of 38 C.F.R. §§ 3.102 and 3.159.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the Adjutant 
General of the Washington National Guard 
and any other appropriate source(s) to 
ensure that all service medical records 
for the period from August 1957 to May 
1960 have been associated with the claims 
file.

2.  The RO should request from the Yakima 
VA Clinic all records of evaluation of 
and/or treatment for bilateral hearing 
loss and for tinnitus of the right ear 
since September 1999, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
should be associated with the claims 
file. 

3.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include, if evidence of 
specific injury or disease during 
activity duty for training, or specific 
injury during inactive duty training, is 
received, arranging for the veteran to 
undergo further examination) has been 
accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence (to 
include all that added to the record 
since the May 2003 SSOC) and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered-specifically, the revised 
provisions of 38 C.F.R. §§ 3.102 and 
3.159-as well as clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




